DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 12 July 2022.  Claims 1-11, 13-18 and 21-24 are currently pending of which claims 1, 2, 7, 11, 13, 15 and 16 are currently amended and claims 21-24 are new.  Claims 12, 19 and 20 have been cancelled.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 402 (See Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Acknowledgment is made to Applicant’s claim amendments received 12 July 2022.  The objections to the claims presented in the Office Action of 12 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 12 July 2022.  The rejections to the claims presented under 35 USC 103 in the Office Action of 12 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 7, 8, 10, 11, 15, 16, 17, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0131739 to Burt (Burt) in view of US Patent Application Publication No. 2010/0146693 to Yamaguchi et al. (Yamaguchi).
As to claim 1, Burt teaches a device comprising a housing comprising a reservoir (30), an inlet port (31) fluidly coupled to the reservoir, a discharge device (100) fluidly coupled to the reservoir (30), the discharge device (100) configured to be fluidly coupled to a plumbing product (toilet), the discharge device (100) configured to release a fluid from the reservoir (30) into the plumbing product at an entrance to a flush valve (38) of the plumbing product in response to a movement of water through the flush valve of the plumbing product (Paragraphs 0079-0081; Figure 1).
Burt teaches that the reservoir holds a cleaning product for releasing cleaning fluid into the toilet; however, Burt teaches that this cleaning fluid is produced form the dissolution of a solid tablet and not from a reservoir that comprises a pair of electrodes (Paragraph 0078).
However, Yamaguchi also discusses a toilet pluming product wherein a cleaning fluid is released with the flush cycle and teaches that in addition to a proving the cleaning fluid from a reservoir comprising a chemical liquid (Paragraph 0092) an effective cleaning fluid can be formed via providing a reservoir with a pair of electrodes for generating the cleaning solution (Paragraphs 0097 and 0098).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the solid tablet of the reservoir of Burt with a pair of electrodes surrounded by a fluid as in Yamaguchi as a known equivalent for providing a cleaning solution to a toilet as taught by Yamaguchi (MPEP 2144.06 II).  Thus forming an electro-chlorinating device.  
As to claim 5, the combination of Burt and Yamaguchi teaches the apparatus of claim 1.  Burt further teaches that the discharge device (100) comprises a siphon (Paragraph 0079; Figure 1).
As to claim 6, the combination of Burt and Yamaguchi teaches the apparatus of claim 1.  Burt further teaches that the discharge device (100) comprises an inverted U-shaped channel siphon configured to be fluidly coupled to a flush tank of a toilet (Paragraph 0079; Figure 1).
As to claim 7, the combination of Burt and Yamaguchi teaches the apparatus of claim 1.  Burt further teaches that the discharge device comprises a siphon (100), a chemical passage (24/32) coupled to the siphon (100), and the flush valve (28) is fluidly coupled to the chemical passage (24/32) opposite the siphon (100) wherein the fluid valve (28) is configured to fluidly couple a flush tank of a toilet bowl of the toilet (Paragraph 0079; Figure 1).
As to claim 8, the combination of Burt and Yamaguchi teaches the apparatus of claim 7.  Burt further teaches that the chemical passage (24/32) is fluidly coupled to a converging portion (narrow triangular portion) at the base of the flush valve (28) (Paragraph 0079; Figure 1).
As to claim 10, the combination of Burt and Yamaguchi teaches the apparatus of claim 1. Yamaguchi further teaches that the pair of electrodes comprises a first electrode (761) and a second electrode (762) oriented substantially parallel to the fist electrode (761) and spaced apparat form the first electrode (761) to form a gap, and wherein at least a portion of the pair of electrode is positioned below a water line of the reservoir (763) (Paragraph 0097; Figure 33).
As to claim 11, Burt teaches a system comprising a toilet comprising a bowl and a flush tank that is fluidly coupled to the bowl and a device comprising a housing comprising a reservoir (30), an inlet port (31) fluidly coupled to the reservoir, a discharge device (100) fluidly coupled to the reservoir (30), the discharge device (100) configured to be fluidly coupled to the toilet, the discharge device (100) configured to release a fluid from the reservoir (30) into the toilet at an entrance to a flush valve (38) of the plumbing product in response to a movement of water through the flush valve of the toilet (Paragraphs 0079-0081; Figure 1).
Burt teaches that the reservoir holds a cleaning product for releasing cleaning fluid into the toilet; however, Burt teaches that this cleaning fluid is produced form the dissolution of a solid tablet and not from a reservoir that comprises a pair of electrodes (Paragraph 0078).
However, Yamaguchi also discusses a toilet pluming product wherein a cleaning fluid is released with the flush cycle and teaches that in addition to a proving the cleaning fluid from a reservoir comprising a chemical liquid (Paragraph 0092) an effective cleaning fluid can be formed via providing a reservoir with a pair of electrodes for generating the cleaning solution (Paragraphs 0097 and 0098).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the solid tablet of the reservoir of Burt with a pair of electrodes surrounded by a fluid as in Yamaguchi as a known equivalent for providing a cleaning solution to a toilet as taught by Yamaguchi (MPEP 2144.06 II).  Thus forming an electro-chlorinating device.  
As to claim 15, the combination of Burt and Yamaguchi teaches the apparatus of claim 11.  Burt further teaches that the discharge device (100) comprises an inverted U-shaped channel siphon configured to be fluidly coupled to a flush tank of a toilet (Paragraph 0079; Figure 1).
As to claim 16, the combination of Burt and Yamaguchi teaches the apparatus of claim 11.  Burt further teaches that the discharge device comprises a siphon (100), a chemical passage (24/32) coupled to the siphon (100), and the flush valve (28) is fluidly coupled to the chemical passage (24/32) opposite the siphon (100) wherein the fluid valve (28) is configured to fluidly couple a flush tank of a toilet bowl of the toilet (Paragraph 0079; Figure 1).
As to claim 17, the combination of Burt and Yamaguchi teaches the apparatus of claim 16.  Burt further teaches that the chemical passage (24/32) is fluidly coupled to a converging portion (narrow triangular portion) at the base of the flush valve (28) (Paragraph 0079; Figure 1).
As to claim 21, the combination of Burt and Yamaguchi teaches the apparatus of claim 6.  Burt further teaches that the inverted U-shaped channel siphon (100) comprises a first leg disposed in the reservoir and extending along a side of the housing toward a lower wall of the housing and a second leg disposed on an outer surface of the housing and extending beyond the lower wall of the housing and toward a bottom wall of the flush tank and wherein the water leaving the siphon (100) through the second leg draws the fluid up through the first leg and into the second leg, triggering a siphon effect (Paragraph 0079; Figure 1).
As to claim 23, the combination of Burt and Yamaguchi teaches the apparatus of claim 6.  Burt further teaches that the inverted U-shaped channel siphon (100) comprises a first leg fluidly coupled to the reservoir and extending upward from a lower wall of the housing and a second leg extending downward from an upper portion of the first leg and wherein when the flush valve is activated the water leaving the siphon through the second leg draws the fluid up through the first leg and into the second leg, triggering a siphon effect (Paragraph 0079; Figure 1).
As to claim 24, the combination of Burt and Yamaguchi teaches the apparatus of claim 7.  Burt further teaches that the chemical passage (24/32) is fluidly coupled to an opening along a converging portion (narrow triangular portion), having a decreasing cross-sectional are in a flow direction of the sterilizing fluid, of the flush valve, thus an apparatus capable of at least in some degree of operating wherein when the flush valve is activated, the water passing through the flush valve creates a venturi that pulls the fluid out of the reservoir through the siphon (Paragraph 0079; Figure 1).

Claims 2, 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burt and Yamaguchi as applied to claims 1 and 11 above, and further in view of in view of US Patent Application Publication No. 2020/0140295 to Hii et al. (Hii).
As to claims 2 and 13, the combination of Burt and Yamaguchi teaches the apparatus of claims 1 and 11.  However, the combination fails to further teach that the reservoir is subdivided into a first portion and a second portion.  However, Hii also discussing an electrolytic apparatus for the electrolytic production of a cleaning product for delivery to a toilet bowl for cleaning and teaches that the electrolytic apparatus should comprises a reservoir subdivided into a first portion (6) and a second portion (4), wherein the first portion (6) is fluidly coupled to the inlet port (15) and the second portion (4) is fluidly coupled to the first portion (6) and the discharge device (22) wherein the pair of electrodes (12/14) are at least partially disposed within the second portion (4) in order to allow for housing an excess amount of the required NaCl to be stored in the first portion for internally supplying the NaCl solution to be provided to the second portion (Paragraphs 0093 and 0094; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of inventing to modify the reservoir of the combination with the first and second portions as claimed in order to allow for the first portion to house an excess amount of the required NaCl for internally forming and supplying the NaCl solution to the second portion as taught by Hii, thus allowing for less frequent need for adding makeup NaCl.  
As to claims 3 and 14, the combination of Burt, Yamaguchi and Hii teaches the apparatus of claims 2 and 13.  As discussed above, the combination teaches that the first portion is a salt tank configured to receive a salt and Hii further teaches that the housing includes a weir (218/220) at least partially separating the first portion of the reservoir from the second portion of the reservoir (Paragraphs 0096, 0154 and 0156; Figures 2, 14a and 14b).
As to claim 4, the combination of Burt, Yamaguchi and Hii teaches the apparatus of claim 2.  As discussed above, Burt teaches that the reservoir holding the electrodes, thus the second portion of the combination in view of Hii, is connected to the siphon for supping a cleaning fluid, thus coupled to an exhaust port that fluidly coupled the second portion with an environment surrounding the electro-chlorinating device.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burt and Yamaguchi as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. 2011/0048964 to Luebke et al. (Luebke).
As to claims 9 and 18, the combination of Burt and Yamaguchi teaches the apparatus of claims 1 and 11.  However, Yamaguchi fails to further teach that the pair of electrodes are mounted to a support member connected to an access cap detachably coupled to the housing.  However, Luebke also discusses electrolytic water treatment and teaches that the electrodes for treatment should be provided as a cartridge formed by attaching, via support means (sleeve), the electrodes to a cap (head), in order to allow for easy replacement (Abstract; Paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the of filing to modify the electrodes of Yamaguchi to form an electrode cartridge wherein the pair of electrodes are mounted to a support member connected to an access cap detachably coupled to the housing in order to allow for easy replacement as taught by Luebke.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burt and Yamaguchi as applied to claim 6 above, and further in view of US Patent Application Publication No. 2007/0039087 to Bringmann (Bringmann).
As to claim 22, the combination of Burt and Yamaguchi teaches the apparatus of claim 6.  Burt further teaches that the inverted U-shaped channel siphon (100) comprises a first leg fluidly coupled to the reservoir and a second leg fluidly coupled to the first leg (Paragraph 0079; Figure 1).  However, Burt fails to further teach that the apparatus comprises a check valve disposed at an intersection between the first leg and the second leg.  However, Bringmann also discusses a siphon for delivering a product to a toilet bowl and teaches that the siphon should comprises a check valve at a top of the siphon assembly in order to ensure dispensing only as desired (Paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the siphon of Burt with a check valve at the top of the siphon assembly, thus at an intersection between the first leg and the second leg in order to ensure dispending only as desired as taught by Bringmann.  Thus a check valve configured to perform the function language of “to prevent air from being pulled into the siphon at beginning of a flushing event and to allow air to exit from the siphon during a period when the flush tank is being refilled” (MPEP 2114).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794